21 N.Y.2d 918 (1968)
Commissioners of the State Insurance Fund, Respondents,
v.
Motor Vehicle Accident Indemnification Corporation, Appellant. (Roosevelt Haynes.)
Commissioners of the State Insurance Fund, Respondents,
v.
Motor Vehicle Accident Indemnification Corporation, Appellant. (Goodwin Franklin.)
Commissioners of the State Insurance Fund, Respondents,
v.
Motor Vehicle Accident Indemnification Corporation, Appellant. (Juan Berrios.)
Court of Appeals of the State of New York.
Argued February 14, 1968.
Decided April 4, 1968.
Patrick J. Hughes for appellant.
Leonard M. Schnitzer, Joseph M. Soviero and Arnold M. Herzog for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs; no opinion.